Exhibit 10.12
Amendment
To the
The McGraw-Hill Companies, Inc. Management Severance Plan
     Effective as of January 1, 2010, The McGraw-Hill Companies, Inc. Management
Severance Plan (“Management Plan”), amended and restated as of January 1, 2008,
unless otherwise provided, is amended as set forth below:
     1. Section 3.01 Administration. Section 3.01 of the Plan is hereby deleted
and replaced with the following:
Section 3.01 Administration. The Plan shall be administered by the Vice
President, Employee Benefits of the Company (the “Plan Administrator”), who
shall have full authority to construe and interpret the Plan, to establish,
amend and rescind rules and regulations relating to the Plan, and to take all
such actions and make all such determinations in connection with the Plan as he
or she may deem necessary or desirable. Subject to Article VIII, decisions of
the Plan Administrator shall be reviewable by the Executive Vice President,
Human Resources (the “Appeal Reviewer”). Subject to Article VIII, the Appeal
Reviewer shall also have the full authority to make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of the Plan
and decide and resolve any and all questions, including interpretations of the
Plan, as may arise in connection with the Plan. The Plan Administrator and the
Appeal Reviewer shall each have the power to designate one or more persons as he
or she may deem necessary or desirable in connection with the Plan, who need not
be members of the Compensation Committee of the Board or employees of the
Company, to serve or perform some or all of the functions of the Plan
Administrator and Appeal Reviewer, respectively, on his or her behalf. Such
person(s) shall have the same rights and authority as the Plan Administrator and
Appeal Reviewer who appointed him or her would have had if acting directly. The
Appeal Reviewer (or its delegate) is the named fiduciary for purposes of
deciding any appeals of a claim denial pursuant to Article VIII.
     2. Section 3.02. Binding Effect of Decisions. The first sentence of
Section 3.02 is hereby amended by adding the words “or Appeal Reviewer” after
the words “Plan Administrator”.
     3. Section 3.03. Indemnification. The first sentence of Section 3.03 is
hereby amended by adding the words “, Appeal Reviewer, and” immediately
following the words “Plan Administrator,”.
     4. Section 8.02. Appeal of Denial. Section 8.02 is hereby amended by
deleting the word “CEO” and replacing it with “Appeal Reviewer” in every
instance therein.
* * * * *
     Except as set forth herein, the Management Plan remains in full force and
effect.

